--------------------------------------------------------------------------------

Service Agreement (KSNET)

This Service Agreement (this “Agreement”) is entered into on the 30th day of
June, 2014, by and between:

  I.

KSNET, INC., a corporation organized and existing under the laws of the Republic
of Korea (“Korea”), with its registered office at Seong Bo Building, 2nd Floor,
169-10 Samsung-Dong, Gangnam-Gu, Seoul, 135-090 Korea (the “Company”); and

        II.

PHIL-HYUN OH, a natural person residing at [XXX], (the “Executive”).

WITNESSETH:

WHEREAS, the Company previously appointed the Executive as its representative
director under the terms of the Employment Agreement dated September 17, 2010,
between the Company and the Executive (the “Employment Agreement”);

WHEREAS, the Company wishes to reappoint the Executive as its representative
director for an additional three (3) years;

WHEREAS, the Company also intends to appoint the Executive as the representative
director of Net1 Applied Technologies Korea (“Net1 Korea”), under the terms of
the Service Agreement with Net1 Korea, of the same date hereof; and

WHEREAS, the Executive wishes to accept these appointments;

NOW, THEREFORE, in consideration of the mutual promises set forth hereinafter,
the parties hereto agree as follows:

1.

Appointment.

The Company shall reappoint the Executive as its representative director,
effective as of July 1, 2014 (the “Effective Date”), immediately upon the
expiration of his current term. And the Executive shall accept such appointment,
and perform the functions and carry out the duties and responsibilities set
forth hereinafter as the representative director of the Company on the terms and
conditions set forth in this Agreement.

2.

Duties and Responsibilities.


  (a)

As the representative director, the Executive shall have the power, authority
and responsibility delegated to the Executive by the board of directors of the
Company (the “Board of Directors”) and as provided for in the articles of
incorporation of the Company (the “Articles of Incorporation”) and the Korean
Commercial Code (collectively, the “General Services”). In this regard, it is
hereby acknowledged and agreed that the Executive shall be entitled to
communicate with and shall rely upon the advice, direction and instructions of
the Board of Directors in order to initiate, coordinate and implement the
General Services as contemplated herein, subject, at all times, to the final
direction and supervision of the Board of Directors.

1

--------------------------------------------------------------------------------


  (b)

Without limiting in any manner the generality of the General Services, the
Executive shall perform the General Services faithfully, diligently, to the best
of the Executive’s ability, and in the best interests of the Company, consistent
with the Executive’s position as the representative director of Company, and
will devote and prioritize his full working time and use his best efforts for
the Company in that regard.

        (c)

The Executive hereby acknowledges and agrees to abide by the rules, regulations,
instructions, personnel practices, policies and procedures of each of the
Company and Net 1 UEPS Technologies, Inc. (“Net l”), and any changes thereto
which may be adopted from time to time as such rules, regulations, instructions,
personnel practices, policies and procedures may be applied to the Executive as
the representative director of the Company.


3.

Direction. The Executive shall at all times be subject to and act in accordance
with the Articles of Incorporation and the rules, regulations and instructions
issued or approved from time to time by the Board of Directors, as well as the
Korean Commercial Code.

    4.

Compensation. As the representative director of the Company, the Executive shall
receive the compensation, benefits and allowances for services rendered to the
Company as set forth below. No other compensation, other than the items
specifically mentioned in this Agreement, shall be paid to the Executive in
relation to his position as the representative director of the Company. The
Company shall pay to the Executive all of the compensation described herein in
compliance with the Korean Commercial Code and the Articles of Incorporation,
subject to regular and customary deductions and tax withholdings as required by
applicable laws and regulations.


  (a)

Base Salary: The Executive shall be compensated at the rate of KRW 405 million
per year (the “Base Salary”), in twelve (12) equal monthly installments to be
paid in arrears on the same day of each month on which the other executives of
the Company receive their compensation.

        (b)

Bonus: The Company shall also pay annual bonus compensation up to a maximum of
KRW 440 million, which is approximately 109% of the Base Salary (the “Bonus”),
consisting of an amount based on the achievement of quantitative targets (the
“Quantitative Portion”) and an amount based on the achievement of qualitative
targets (the “Qualitative Portion”), each as set forth below.


  (i)

The Quantitative Portion will comprise approximately 77% of the potential Bonus
amount, up to a maximum of KRW 338 million. The amount of the Quantitative
Portion will be the sum of the following amounts, each based on the achievement
of the relevant target during the twelve months ending December 31, and payable
in February of the following year:


  (1)

For each KRW 1 billion of free cash flow (i.e., operating cash flow, less tax,
less capital expenditure) generated by the Company during the relevant period:
KRW 2 million, up to a maximum of KRW 50 million; plus

2

--------------------------------------------------------------------------------


  (2)

Whichever of the following is applicable:


  (A)

If the profit of the Company for the relevant period, before payment of the
Bonus, interest, and tax (“PBIT”),is at least 90% or more of the previous year’s
PBIT but less than 100% of the previous year’s PBIT: KRW 208 million, minus KRW
10 million for every 1% by which PBIT is less than the previous year; or

        (B)

If the PBIT of the Company for the relevant period is at least equal to the
previous year’s PBIT: KRW 208 million, plus KRW 3,333,333 for each 1% increase
in PBIT when compared to the previous year, up to a maximum of KRW 80 million.


  (ii)

The Qualitative Portion will comprise 23% of the potential Bonus amount, up to a
maximum of KRW 102 million. The amount of the Qualitative Portion is the sum of
amounts based on the achievement of certain qualitative targets, which will be
determined every year by the group Chairman. Each item comprising the
Qualitative Portion is based on performance during the Company’s fiscal year
ending June 30. The amounts will be assessed by the Remuneration Committee in
August of each year, and any amount payable will be paid in the following
September. For the 2015 fiscal year, the key objectives and associated amounts
are as follows:


  (1)

If the Company maintains or improves its market position in the Korean Card VAN
market, or if the Company internally improves the relative contribution of the
Banking VAN, PG, and Purchase business units compared to the core VAN business
unit (i.e. if Banking VAN, PG, and Purchase contribute more than the current 14%
of gross profit): KRW 50 million; plus

        (2)

If the Company is not the subject of any adverse regulatory findings, fines, or
penalties during the relevant period: KRW 52 million.


  (c)

Stock Grant. The Executive will continue to be eligible for participation in the
stock incentive plan of Net 1 under the terms of the Amended and Restated Stock
Incentive Plan of Net 1 UEPS Technologies, Inc. (the “Stock Incentive Plan”).

        (d)

Additional Benefits. To the extent permitted by applicable law, the Executive
(and where applicable, his plan-eligible dependents) will be eligible to
participate in the following benefits maintained by the Company for the benefit
of its executive officers, subject in any event to the eligibility requirements
and other terms and conditions to those plans and programs:


  (i)

Health Insurance – The Executive shall be entitled to participate in the
national health insurance in accordance with the applicable laws, rules, and
regulations, and shall be reimbursed for annual physical examinations for the
Executive and his spouse.



3

--------------------------------------------------------------------------------


  (ii)

National Pension – The Executive shall be entitled to participate in the
national pension plan in accordance with the applicable laws, rules, and
regulations.

        (iii)

Car Use – The Executive shall be entitled to the use of a Company car and driver
for business and reasonable personal use in accordance with the Company’s
policy.

        (iv)

Mobile Phone – The Executive will receive a mobile phone and reimbursement of
expenses associated with the use of the phone for business and reasonable
personal use in accordance with the Company’s policy.


  (e)

Vacation. The Executive shall be entitled to take twenty-one (21) days of paid
vacation during each twelve (12) months of the Executive’s service term
hereunder, and which vacation may be taken on dates to be selected by mutual
agreement of the Board of Directors and the Executive, consistent with the
requirements of his service. Such vacation days are not cumulative and as a
result, the unused vacation days in a given year will not be carried over to
subsequent years nor will the Company provide any compensation for unused
vacation days to the Executive.

        (f)

Reimbursement of Business Expenses. The Company agrees to reimburse the
Executive for reasonable business-related expenses incurred in the performance
of the General Services in accordance with the Company’s rules and regulations.


5.

Retirement Benefits. Upon the termination of this Agreement, the Executive shall
be entitled to receive retirement benefits in accordance with the Company’s
rules and regulations.

    6.

Working Hours. The Executive may work additional hours, including hours on
weekends and/or during public holidays, whenever it is necessary to carry out
the General Services. The Executive, however, will not be entitled to overtime
compensation or allowances.

    7.

Place of Work. The Executive may be required to travel temporarily to other
locations in connection with the Company’s business. Furthermore, the Executive
understands and agrees that his place of work may be changed by the Company from
time to time according to the Company’s business needs.


8.

Term of Agreement; Termination.


  (a)

This term of this Agreement will begin on the Effective Date immediately upon
expiration of the Executive’s prior term, and will continue for a term of three
(3) years, from July 1, 2014 to June 30, 2017.

        (b)

The Company may remove the Executive from his position as the representative
director of the Company with or without “justifiable cause” at a meeting of the
board of directors or shareholders, as applicable, of the Company prior to the
expiration of his then current term of office as provided for under the Korean
Commercial Code, in which case this Agreement shall terminate immediately upon
written notice thereof. For purposes of this Article 8, the term “justifiable
cause” shall include any of the following circumstances, as well as any other
circumstances permitted under applicable law:

4

--------------------------------------------------------------------------------


(i) The Executive has breached the provisions on non-competition or
confidentiality of this Agreement;       (ii) The Executive has taken actions
that are likely to result in a material loss of or harm to the business,
reputation or goodwill of the Company;         (iii) The Executive has
misappropriated funds or assets of the Company;       (iv) The Executive has
concealed from or falsely disclosed to the Company his name, age, education,
experience, or other personal information;         (v) The Executive has failed
to show performance results or job capacity;       (vi) The Executive has
committed a crime or offense which will adversely affect the interest or
reputation of the Company;       (vii) The Executive has committed gross
negligence, willful misconduct or any violation of laws in performance of his
duties; or       (viii) The Executive has done any of the above, or any similar
act or omission, which constitutes justifiable cause for termination from his
position with an affiliate of the Company.


  (c)

In the event the Executive is removed from office as a director of the Company
without justifiable cause by a special resolution of the shareholders of the
Company and this Agreement is terminated as a result thereof, the Executive
shall be entitled to receive the amounts of Base Salary and the Bonus (if any)
that would have been due and payable to the Executive if the Executive was fully
employed with the Company with respect to the remainder of the then-current
fiscal year in which the Executive was removed.

        (d)

The Executive agrees that in the event of the termination of his services with
the Company, the Executive will assist the Company with any procedures in
connection with such termination, including, without limitation, the transition
of services. The Executive agrees that he will return all property of the
Company, including laptops, mobile phone, personal digital assistants (PDAs), or
other data devices provided by the Company, as well as all Company information
whether original copies or duplicates in or on whatever media, in his control,
custody, or possession to the Company immediately upon termination of his
services or upon request by the Company at any time.


9.

Non-Competition. In consideration of the Base Salary, the Bonus, and all other
compensation to be paid to the Executive by the Company as set forth in this
Agreement, the Executive agrees that during the term of this Agreement and for a
period of three (3) years after the termination or expiration hereof, the
Executive shall not, without the Company’s prior written consent, directly or
indirectly, lend his credit, advice, or assistance, or engage in any activity or
act in any manner, including but not limited to, as an individual, owner, sole
proprietor, founder, associate, promoter, partner, joint venture participant,
shareholder (other than as a less than one percent (1%) shareholder of a
publicly traded corporation), officer, director, trustee, manager, employer,
employee, licensor, licensee, principal, agent, salesman, broker,
representative, consultant, advisor, investor or otherwise, for the purpose of
establishing, operating or managing any business or entity that is engaged in
activities competitive with the business that the Company has conducted or
proposed to conduct during the Executive’s service term in any geographic area
in which the Company has conducted or proposed to conduct that business.

5

--------------------------------------------------------------------------------


10.

Non-Solicitation.


  (a)

In consideration of the Base Salary, the Bonus, and all other compensation to be
paid to the Executive by the Company as set forth in this Agreement, the
Executive agrees that during the term of this Agreement and for a period of
three (3) years after the termination or expiration hereof, the Executive shall
not, whether for his own account or for the account of any other Person (as
hereinafter defined), directly or indirectly interfere with the Company’s
relationship with or endeavor to divert or entice away from the Company any
Person who or which at any time during the Executive’s service term is or was an
agent, officer, employee, customer, distributor, or consultant of the Company.

        (b)

As used in this Agreement, the term “Person” means any individual, corporation
joint venture, general or limited partnership, association, or other entity.


11.

Confidentiality.


  (a)

The Executive understands and agrees that the business of the Company is unique
and specialized and that, in connection with his service with the Company, he
will receive or have access to Confidential Information (as hereinafter
defined). In consideration of the Base Salary, the Bonus, and all other
compensation to be paid to the Executive by the Company as set forth in this
Agreement, the Executive agrees that at all times from and after the Effective
Date, he shall keep secret all such Confidential Information and will not,
except as required by law, directly or indirectly, or individually or
collectively, “Use” (as hereinafter defined) or “Disclose” (as hereinafter
defined) the same to any Person without first obtaining the written consent of
the Company. At any time the Company may so request, the Executive shall turn
over to the Company all books, notes, memoranda, manuals, notebooks, tables,
drawings, calculations, records and other documents made, compiled by or
delivered to him containing or concerning any Confidential Information,
including copies thereof, in his possession, it being agreed that the same and
all information contained therein are at all times the exclusive property of the
Company.

        (b)

As used in this Section, the term “Confidential Information” means any
information or compilation of information not generally known to the public or
the industry relating to procedures, techniques, methods, concepts, ideas,
affairs, products, processes, and services related to the Company’s business,
including but not limited to, information relating to marketing, merchandising,
selling, research, development, purchasing, costs, customers, plans, pricing,
billing, needs of customers, and services used by customers of the Company.
Confidential Information for purposes of this Agreement shall also include all
lists of customers, addresses, prospects, sales calls, products, services,
prices, and the like, as well as any specifications, formulas, plans, drawings,
accounts or sales records, sales brochures, books, code books, records, manuals,
trade secrets, knowledge, know-how, pricing strategies, operating costs, sales
margins, methods of operation, and the like. All information disclosed to the
Executive during the term of his service with the Company which he has a
reasonable basis to believe to be Confidential Information, or which was
previously or currently is treated by the Company as Confidential Information,
shall be presumed to be Confidential Information.

6

--------------------------------------------------------------------------------


  (c)

As used in this Section, the term “Disclose” means to reveal, deliver, divulge,
disclose, publish, copy, communicate, show or otherwise make known or available
to any other Person, or in any way to copy, any of the Confidential Information.

   

 

  (d)

As used in this Section, the term “Use” means to appropriate any of Confidential
Information for the benefit of any Person other than the Company.

   

 

  (e)

In addition, the Executive acknowledges and agrees to comply with the Company’s
policy on the use of e-mail, fax, intranet and the Internet, and the use of
computer software as amended from time to time, and accept that the Company will
monitor his work practices and the use of office networks as and when
appropriate.


12.

Intellectual Property Rights.


  (a)

To the maximum extent allowed by law, all Intellectual Property (as hereinafter
defined) created or developed by the Executive (whether alone or jointly with
others) in the course of his services or outside the course of his duties but
relating to the business of the Company shall belong to the Company absolutely.
In consideration of the Base Salary, the Bonus, and all other compensation to be
paid to the Executive by the Company as set forth in this Agreement, the
Executive hereby assigns to the Company all his right, title and interest in
such Intellectual Property (whether now existing or brought into being in the
future) to the maximum extent allowed by law, undertakes to do everything
necessary during and after the term of this Agreement to vest all right, title
and interest in such Intellectual Property in the Company or its nominee, and
irrevocably and unconditionally waives any moral rights or similar rights that
he may have, so far as permitted by law, in exchange for reasonable compensation
to be paid by the Company in accordance with the Company’s relevant rules and
regulations (if any) or the applicable laws of Korea.

   

 

  (b)

As used in this Section, the term “Intellectual Property” means trademarks,
service marks, trade names, domain names, logos, get-up, patents, inventions,
registered and unregistered design rights, copyrighted works, database rights,
and all other similar rights and works in any part of the world (including
know-how), including, where such rights are obtained or enhanced by
registration, any registration of such rights and applications and rights to
apply for such registrations.

7

--------------------------------------------------------------------------------


13.

Reasonableness of Covenants. The Executive acknowledges and agrees that the
terms and conditions, geographic scope, and period of duration of the
restrictive covenants contained in Sections 9, 10, 11, and 12 above are both
fair and reasonable and that the interests sought to be protected by the Company
are legitimate business interests entitled to be protected.

 

 

14.

Breach of this Agreement. If the Executive commits a breach or threatens to
commit a breach of any of the provisions of Sections9, 10, 11, and 12of this
Agreement, the Company shall have the right and remedy to have those provisions
specifically enforced by any court having equity or equivalent jurisdiction, it
being acknowledged and agreed by the Executive that the rights and privileges of
the Company granted in Section 9, 10, 11, and 12are of a special, unique and
extraordinary character and any such breach or threatened breach will cause
great and irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company.

 



15.

Tax Returns. Filing annual income tax returns with the relevant tax authorities
is the responsibility of the Executive. The Company shall have the right to
deduct and withhold from the compensation payable to the Executive hereunder any
amounts required to be deducted and withheld under the provisions of any
applicable laws.

 



16.

Entire Agreement. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof. No modification, alteration or
amendment of this Agreement and no waiver of any provision hereof may be made
unless such modification, alteration, amendment, or waiver is set forth in
writing signed by the parties hereto.

 



17.

Governing Law and Severability. This Agreement shall be construed in accordance
with and governed by the laws of Korea. With respect to any disputes arising
from this Agreement, the Seoul Central District Court shall have exclusive
jurisdiction. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid, or unenforceable, the remaining
provisions shall remain in full force and effect, legal, and enforceable, as if
the above illegal, invalid, or unenforceable provision had never existed herein.

 



18.

Assignment. Neither party may assign this Agreement or any of its rights
hereunder without the prior written consent of the other party, provided that
the Company may assign this Agreement to any of its affiliates.

 



19.

Prevailing Language. This Agreement may be executed in multiple counterparts in
the English language, each of which shall be deemed an original but which, taken
together, shall constitute one and the same instrument. Should any conflict
arise between the English language version of this Agreement and any translation
hereof, the English language version shall be controlling.

 



20.

Survival. Sections 8, 9, 10, 11, 17, and 20 shall survive any termination of
this Agreement or the end of its term.

8

--------------------------------------------------------------------------------


21.

Non-Employee. The Executive acknowledges that he is not an employee of the
Company under the applicable laws and regulations of Korea and, as such, shall
not be entitled to any benefits given to employees under such laws and
regulations (except with respect to those benefits which the Executive had
previously been regularly receiving from the Company prior to the Effective
Date), unless such is specifically provided for under the terms and conditions
of this Agreement.

 



22.

Indemnification. The parties hereto hereby each agree to indemnify and save
harmless the other party hereto and including, where applicable, their
respective subsidiaries and affiliates and each of their respective directors,
officers, employees, consultants, associates, counsel and agents (each such
party being an “Indemnified Party”) harmless from and against any and all
losses, claims, actions, suits, proceedings, damages, liabilities or expenses of
whatever nature or kind and including, without limitation, any investigation
expenses incurred by any Indemnified Party, (collectively “Loss”) to which an
Indemnified Party may become subject as a result of any breach of, or failure
by, the other party to perform any of its covenants, agreements or other
obligations contained in this Agreement so long as the Loss is not caused by the
willful misconduct or gross negligence of the Indemnified Party.

 



23.

Access to Email. Any email account issued to the Executive by the Company is
deemed the exclusive property of the Company and is to be used by the Executive
solely for the purpose of performing the General Services under this Agreement.
Furthermore, by accepting the terms of this Agreement, the Executive agrees and
consents to the Company accessing the issued email account and disclosing any
information obtained therein to any third party whenever the Company finds it
necessary to protect its interests in connection with: (i) preventing acts of
libel through email; (ii) protecting Confidential Information and other business
secrets; (iii) preventing infringement of intellectual property rights; (iv)
preventing the illegal use of email; (v) the use of emails as evidence in legal
proceedings; and (vi) any other reason that the Company deems necessary to
protect its interests.

[Signatures to follow on next page]

 

 

 

 

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto and/or their duly authorized
representatives have executed this Agreement as of the date first written above.

  COMPANY:   KSNET, INC.       By: /s/ Herman
Kotz                                                                    Name:
Herman Kotz              Title: Director


  EXECUTIVE:       /s/ PHIL-HYUN
OH                                                          PHIL-HYUN OH  
Address: [XXX]

10

--------------------------------------------------------------------------------